
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.9


EMPLOYMENT AGREEMENT


    THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of
December 5, 2000 by and between Bradley K. Serwin ("Employee") and Ticketmaster
Online-Citysearch, Inc., a Delaware corporation, on behalf of itself and its
affiliates (collectively, the "Company") and shall be effective as of January 1,
2001 (the "Effective Date").


RECITALS


    WHEREAS, the Company desires to establish its right to the exclusive
services of Employee, in the capacity described below, on the terms and
conditions hereinafter set forth, and Employee is willing to accept such
employment on such terms and conditions.

    NOW, THEREFORE, in consideration of the mutual agreements hereinafter set
forth, Employee and the Company have agreed and do hereby agree as follows:


AGREEMENTS


1.  EXCLUSIVE SERVICES.  The Company agrees to employ Employee as Deputy General
Counsel, Vice President and Corporate Secretary, and Employee accepts and agrees
to such employment. During Employee's employment with the Company, Employee
shall do and perform all services and acts necessary or advisable to fulfill the
duties and responsibilities as are commensurate and consistent with Employee's
position and shall render such services on the terms set forth herein. During
Employee's employment with the Company, Employee shall report directly to the
Executive Vice President and General Counsel or to such person(s) as from time
to time may be designated by the Company (hereinafter referred to as the
"Reporting Officer"). Employee shall have such powers and duties with respect to
the Company as may reasonably be assigned to Employee by the Reporting Officer,
to the extent consistent with Employee's position and status. Employee agrees to
devote all of Employee's working time, attention and efforts to the Company and
to perform the duties of Employee's position in accordance with the Company's
policies as in effect from time to time.

2.  TERM OF AGREEMENT.  The term ("Term") of this Agreement shall commence on
the Effective Date and shall continue for a period of one (1) year thereafter.
Early termination of this Agreement in accordance with the terms hereof will not
affect the length of the Term. The Term may be renewed upon the mutual agreement
of the Company and Employee for up to two (2) successive one (1) year periods,
effective upon the giving of mutual notice by the Company and Employee to one
another no less than 90 days prior to the end of the then current Term.

3.  COMPENSATION.  

    (a)  BASE SALARY.  During the Term, the Company shall pay Employee an annual
base salary of $225,000 (the "Base Salary") payable in equal biweekly
installments or in accordance with the Company's payroll practice as in effect
from time to time and will also pay Employee a one-time payment of $25,000 on
May 15, 2001. In addition, Employee shall be eligible for a year-end bonus with
a target amount of $50,000 payable in accordance with the Company's regular year
end bonus practices.

    (b)  BENEFITS.  From the Effective Date through the date of termination of
Employee's employment for any reason, Employee shall be entitled to participate
in any welfare, health and life insurance and pension benefit and incentive
programs as may be adopted from time to time by the Company on the same basis as
that provided to similarly situated employees of the Company. Without limiting
the generality of the foregoing, Employee shall be entitled to the following
benefits:

    (i)  Reimbursement for Business Expenses.  During the Term, the Company
shall reimburse Employee for all reasonable and necessary expenses incurred by
Employee in performing

--------------------------------------------------------------------------------

Employee's duties for the Company, on the same basis as similarly situated
employees and in accordance with the Company's policies as in effect from time
to time.

    (ii)  Vacation.  During the Term, Employee shall be entitled to vacation in
accordance with the plans, policies, programs and practices of the Company
applicable to similarly situated employees of the Company generally. Employee
will receive no less than the amount of paid time off provided to Employee by
the Company during 2000.

4.  TERMINATION OF EMPLOYEE'S EMPLOYMENT.  

    (a)  DEATH.  In the event Employee's employment hereunder is terminated by
reason of Employee's death, the Company shall pay Employee's designated
beneficiary or beneficiaries, within 30 days of Employee's death in a lump sum
in cash, Employee's Base Salary through the end of the month in which death
occurs and any Accrued Obligations (as defined in paragraph 4(f) below).

    (b)  DISABILITY.  If, as a result of Employee's incapacity due to physical
or mental illness ("Disability"), Employee shall have been absent from the
full-time performance of Employee's duties with the Company for a period of four
consecutive months and, within 30 days after written notice is provided to
Employee by the Company (in accordance with Section 12(a) hereof), Employee
shall not have returned to the full-time performance of Employee's duties,
Employee's employment under this Agreement may be terminated by the Company for
Disability. During any period prior to such termination during which Employee is
absent from the full-time performance of Employee's duties with the Company due
to Disability, the Company shall continue to pay Employee's Base Salary, offset
by any amounts payable to Employee under any disability insurance plan or policy
provided by the Company. Upon termination of Employee's employment due to
Disability, the Company shall pay Employee within 30 days of such termination
(i) Employee's Base Salary through the end of the month in which termination
occurs in a lump sum in cash, offset by any amounts payable to Employee under
any disability insurance plan or policy provided by the Company; and (ii) any
Accrued Obligations (as defined in paragraph 4(f) below).

    (c)  TERMINATION FOR CAUSE.  The Company may terminate Employee's employment
under this Agreement for Cause at any time prior to the expiration of the Term.
As used herein, "Cause" shall mean: (i) the plea of guilty or nolo contendere
to, or conviction for, the commission of a felony offense by Employee; provided,
however, that after indictment, the Company may suspend Employee from the
rendition of services, but without limiting or modifying in any other way the
Company's obligations under this Agreement; (ii) a material breach by Employee
of a fiduciary duty owed to the Company; (iii) a material breach by Employee of
any of the covenants made by Employee in Sections 5 through 10 hereof; or
(iv) the willful or gross neglect by Employee of the material duties required by
this Agreement; provided that any determination relating to clauses (ii),
(iii) or (iv) above will be made by a written statement of the Chief Executive
Officer of the Company or by resolution of the Board of Directors of the
Company. In the event of Employee's termination for Cause, this Agreement shall
terminate without further obligation by the Company, except for the payment of
any Accrued Obligations (as defined in paragraph 4(f) below).

    (d)  TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR
CAUSE.  If Employee's employment is terminated by the Company for any reason
other than Employee's death or Disability or for Cause, then (i) the Company
shall pay Employee the Base Salary through the end of the Term over the course
of the then remaining Term; and (ii) the Company shall pay Employee within
30 days of the date of such termination in a lump sum in cash any Accrued
Obligations (as defined in paragraph 4(f) below).

    (e)  MITIGATION; OFFSET.  In the event of termination of Employee's
employment prior to the end of the Term, Employee shall use reasonable best
efforts to seek other employment and to take other reasonable actions to
mitigate the amounts payable under Section 3 hereof. If Employee obtains

2

--------------------------------------------------------------------------------

other employment during the Term, the amount of any payment or benefit provided
for under Section 3 hereof which has been paid to Employee shall be refunded to
the Company by Employee in an amount equal to any compensation earned by
Employee as a result of employment with or services provided to another employer
after the date of Employee's termination of employment and prior to the
otherwise applicable expiration of the Term, and all future amounts payable by
the Company to Employee during the remainder of the Term shall be offset by the
amount earned by Employee from another employer; provided that in no event will
Employee be obligated to refund to the Company more than the Company paid to
Employee under Section 3 after the date of Employee's termination of employment.
For purposes of this Section 4(e), Employee shall have an obligation to inform
the Company regarding Employee's employment status following termination and
during the period encompassing the Term.

    (f)  ACCRUED OBLIGATIONS.  As used in this Agreement, "Accrued Obligations"
shall mean the sum of (i) any portion of Employee's Base Salary through the date
of death or termination of employment for any reason, as the ease may be, which
has not yet been paid; (ii) any compensation previously earned but deferred by
Employee (together with any interest or earnings thereon) that has not yet been
paid; and all accrued and unpaid benefits due to Employee (e.g. accrued
vacation/paid time off, vested 401(k) matching funds, etc.) which are due or
earned under applicable law or Company policy which is applicable to Employee.

5.  CONFIDENTIALITY.  Employee acknowledges that while employed by the Company
Employee will occupy a position of trust and confidence. Employee shall not,
except as may be required to perform Employee's duties hereunder or as required
by applicable law, without limitation in time or until such information shall
have become public other than by Employee's unauthorized disclosure, disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company or any of its subsidiaries or affiliates. "Confidential
Information" shall mean information about the Company or any of its subsidiaries
or affiliates, and their clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes and that was learned by Employee in the course of employment by the
Company or any of its subsidiaries or affiliates, including (without limitation)
any proprietary knowledge, trade secrets, data, formulae, information and client
and customer lists and all papers, resumes, and records (including computer
records) of the documents containing such Confidential Information. Employee
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company and its subsidiaries or affiliates, and that
such information gives the Company and its subsidiaries or affiliates a
competitive advantage. Employee agrees to deliver or return to the Company, at
the Company's request at any time or upon termination or expiration of
Employee's employment or as soon thereafter as possible, all documents, computer
tapes and disks, records, lists, data, drawings, prints, notes and written
information (and all copies thereof) furnished by the Company and its
subsidiaries or affiliates or prepared by Employee in the course of Employee's
employment by the Company and its subsidiaries or affiliates. As used in this
Agreement, "subsidiaries" and "affiliates" shall mean any company controlled by,
controlling or under common control with the Company.

6.  COVENANT NOT TO COMPETE  

    (a)  COVENANT NOT TO COMPETE.  During the Term (and for a period of
24 months beyond the earlier of (i) the last day that the Employee is employed
by the Company (unless terminated for Cause, in which case the last day shall be
deemed to be the last day of the Term) or (ii) the expiration of the Term)
Employee shall not, without the prior written consent of the Company, directly
or indirectly engage in or assist any activity which is the same as, similar to
or competitive with the "Company Businesses" (other than on behalf of the
Company or any of its subsidiaries, affiliates or successors-in-interest)
including, without limitation, whether such engagement or assistance is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 5% of the outstanding capital stock of a publicly traded
corporation), guarantor, consultant, advisor, agent, sales

3

--------------------------------------------------------------------------------

representative or other participant, anywhere in the world that the Company or
any of its subsidiaries or affiliates has been engaged, including, without
limitation, the United States, Canada, Mexico, South America, England, Ireland,
Scotland, Europe and Australia and Singapore. As used herein, the term "Company
Businesses" shall be limited to (i) the computerized sale of tickets for
sporting, theatrical, cinematic, live theatrical, musical or any other events on
behalf of various venues and promoters through any of the distribution channels
currently being utilized by the Company, its subsidiaries, affiliates or
successors-in-interest, which is conducted by the Company or any of its
subsidiaries, affiliates (as such term is defined in Rule 405 of Regulation C
promulgated under the Securities Act of 1933, as amended), or
successors-in-interest; (ii) the operation of Internet websites known as "city
guides" or substantially similar name or business concept which primarily
provide local information and build and/or host infosites for small businesses
in a searchable database format and (iii) the operation of Internet websites
which primarily provide classified matchmaking personals.

    b)  CONSULTING SERVICES.  During the two-year period commencing immediately
upon the date of termination of Employee's employment for any reason (other than
Employee's death) (the "Consulting Period"), Employee shall be available for
consultation with the Company and its subsidiaries and affiliates concerning
their general operations and the industries in which they engage in business. In
addition, during the Consulting Period, Employee will aid, assist and consult
with the Company and its subsidiaries and affiliates with respect to their
dealings with clients and the enhancement of their recognition and reputation.
During the Consulting Period, Employee shall devote such time and energies to
the affairs of the Company and its subsidiaries and affiliates as may be
reasonably required to carry out his duties hereunder without jeopardizing
Employee's then full-time, non-Company Business (as defined above) employment
opportunities; provided, however, that Employee shall not be obligated to devote
more than 50 hours per year to the performance of such duties. In consideration
of Employee's consulting services, and in consideration of Employee's covenants
contained herein, the Company shall pay to Employee $20,000 during each full
year of the Consulting Period, payable in equal monthly installments. The
Company further agrees to reimburse Employee for all reasonable and necessary
business expenses incurred by Employee in the performance of his consulting
services in accordance with the Company's reimbursement policy, including,
without limitation, the submission of supporting evidence as reasonably required
by the Company.

7.  NON-SOLICITATION OF EMPLOYEES.  Employee recognizes that he will possess
confidential information about other employees of the Company and its
subsidiaries or affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and interpersonal relationships with
suppliers to and customers of the Company and its subsidiaries or affiliates.
Employee recognizes that the information he will possess about these other
employees is not generally known, is of substantial value to the Company and its
subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by Employee because of
Employee's business position with the Company. Employee agrees that, during the
Term (and for a period of 24 months as set forth in Section 6 hereof), Employee
will not, directly or indirectly, solicit or recruit any employee of the Company
or any of its subsidiaries for the purpose of being employed by Employee or by
any business, individual, partnership, firm, corporation or other entity on
whose behalf Employee is acting as an agent, representative or employee and that
Employee will not convey any such confidential information or trade secrets
about other employees of the Company or any of its subsidiaries or affiliates to
any other person except within the scope of Employee's duties hereunder.

8.  NON-SOLICITATION OF CLIENTS.  During the Term (and for a period of 24 months
as set forth in Section 6 hereof), Employee shall not solicit any Clients of the
Company or any of its subsidiaries, affiliates or successors-in-interest or
encourage (regardless of who initiates the contact) any such Clients to use the
facilities or services of any competitor of the Company or any of its
subsidiaries, affiliates or successors-in-interest. "Client" shall mean any
person who engages the Company or any of

4

--------------------------------------------------------------------------------

its subsidiaries, affiliates or successors-in-interest with respect to any of
the Company Businesses as defined in Section 6(a) above.

9.  PROPRIETARY RIGHTS; ASSIGNMENT.  All Employee developments shall be made for
hire by the Employee for the Company or any of its subsidiaries or affiliates.
"Employee Developments" means any idea, discovery, invention, design, method,
technique, improvement, enhancement, development, computer program, machine,
algorithm or other work or authorship that (i) relates to the business or
operations of the Company or any of its subsidiaries or affiliates, or
(ii) results from or is suggested by any undertaking assigned to the Employee or
work performed by the Employee for or on behalf of the Company or any of its
subsidiaries or affiliates, whether created alone or with others, during or
after working hours. All Confidential Information and all Employee Developments
shall remain the sole property of the Company or any of its subsidiaries or
affiliates. The Employee shall acquire no proprietary interest in any
Confidential Information or Employee Developments developed or acquired during
the Term. To the extent the Employee may, by operation of law or otherwise,
acquire any right, title or interest in or to any Confidential Information or
Employee Development, the Employee hereby assigns to the Company all such
proprietary rights. The Employee shall, both during and after the Term, upon the
Company's request, promptly execute and deliver to the Company all such
assignments, certificates and instruments, and shall promptly perform such other
acts, as the Company may from time to time in its discretion deem necessary or
desirable to evidence, establish, maintain, perfect, enforce or defend the
Company's rights in Confidential Information and Employee Developments, provided
that if Company requests that Employee undertake any travel or incur any costs
in connection with performing such obligations after the Term hereof, Company
shall reimburse Employee for Employee's actual, reasonable and documented costs
incurred in connection therewith.

10.  COMPLIANCE WITH CODE OF CONDUCT.  During the Term, Employee shall adhere to
the policies and standards of professionalism set forth in the Company's Code of
Conduct as it may exist from time to time.

11.  REMEDIES FOR BREACH.  Employee expressly agrees and understands that the
remedy at law for any breach by Employee of Sections 5 through 10 hereof will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms. Accordingly, it is acknowledged that upon
Employee's violation of any provision of Sections 5 through 10 hereof the
Company shall be entitled to obtain from any court of competent jurisdiction
immediate injunctive relief and obtain a temporary order restraining any
threatened or further breach as well as an equitable accounting of all profits
or benefits arising out of such violation. Nothing in Sections 5 through 10
hereof shall be deemed to limit the Company's remedies at law or in equity for
any breach by Employee of any of the provisions of Sections 5 through 10 hereof,
which may be pursued by or available to the Company.

12.  SURVIVAL OF PROVISIONS.  The obligations contained in Sections 5 through 10
hereof shall, to the extent provided in Sections 5 through 10 hereof, survive
the termination or expiration of Employee's employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement. If it is determined by a court of competent jurisdiction in
any state that any restriction in Sections 5 through 10 hereof is excessive in
duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.

13.  INDEMNIFICATION.  The Company shall indemnify and hold Employee harmless
for acts and omissions in Employee's capacity as an officer, director or
employee of the Company to the maximum extent permitted under applicable law and
the Company's charter documents; provided, however, that neither the Company,
nor any of its subsidiaries or affiliates shall indemnify Employee for any
losses incurred by Employee as a result of acts described in Section 4(c) of
this Agreement.

5

--------------------------------------------------------------------------------

14.  WITHHOLDING.  The Company shall make such deductions and withhold such
amounts from each payment and benefit made or provided to Employee hereunder, as
may be required from time to time by applicable law, governmental regulation or
order.

15.  MISCELLANEOUS.  

    (a)  NOTICES.  All notices and other communications under this Agreement
shall be in writing and shall be given by first-class mail, certified or
registered with return receipt requested or hand delivery acknowledged in
writing by the recipient personally, and shall be deemed to have been duly given
three days after mailing or immediately upon duly acknowledged hand delivery to
the respective persons named below:


If to the Company:
 
Ticketmaster Online-Citysearch, Inc.
3701 Wilshire Blvd., 9th Floor
Los Angeles, CA 90010
Attn: Chief Executive Officer, and
Attn: Vice President Human Resources, and
Attn: General Counsel
and:
 
USA Networks, Inc.
157 West 57th Street
New York, New York 10019
Attn: General Counsel
If to Employee:
 
Bradley K. Serwin
1143 Olive Lane
La Canada, California 91011

Either party may change such party's address for notices by notice duly given
pursuant hereto.

    (b)  GOVERNING LAW; JURISDICTION.  This Agreement and the legal relations
thus created between the parties hereto shall be governed by and construed under
and in accordance with the internal laws of the State of California without
reference to the principles of conflicts of laws. Any and all disputes between
the parties which may arise pursuant to this Agreement will be heard and
determined before an appropriate federal court California, or, if not
maintainable therein, then in an appropriate California state court. The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this Agreement, and the parties consent to, and waive any and all
objections that they may have as to, personal jurisdiction and/or venue in such
courts.

    (c)  TERMINATION OF PRIOR AGREEMENTS.  This Agreement constitutes the entire
agreement between the parties and terminates and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties with
respect to the subject matter of this Agreement, except any and all prior
existing agreements between the Company and Employee with regard to the grant by
the Company of stock options to the Employee prior to the date hereof. Employee
acknowledges and agrees that neither the Company nor anyone acting on its behalf
has made, and is not making, and in executing this Agreement, the Employee has
not relied upon, any representations, promises or inducements except to the
extent the same is expressly set forth in this Agreement. Employee hereby
represents and warrants that by entering into this Agreement, Employee will not
rescind or otherwise breach an employment agreement with Employee's current
employer prior to the natural expiration date of such agreement

    (d)  ASSIGNMENT; SUCCESSORS.  Employee agrees that this Agreement may be
assigned by the Company to any company or business which is an affiliate of USA
Networks, Inc. In the event of the merger, consolidation, transfer, or sale of
all or substantially all of the assets of the Company with

6

--------------------------------------------------------------------------------

or to any other individual or entity, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
and such successor shall discharge and perform all the promises, covenants,
duties, and obligations of the Company hereunder, and all references herein to
the "Company" shall refer to such successor.

    (e)  HEADING REFERENCES.  Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

    (f)  WAIVER: MODIFICATION.  Failure to insist upon strict compliance with
any of the terms, covenants, or conditions hereof shall not be deemed a waiver
of such term, covenant, or condition, nor shall any waiver or relinquishment of,
or failure to insist upon strict compliance with, any right or power hereunder
at any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto. Notwithstanding
anything to the contrary herein, neither the assignment of Employee to a
different Reporting Officer due to a reorganization or an internal restructuring
of the Company or its affiliated companies nor a change in the title of the
Reporting Officer shall constitute a modification or a breach of this Agreement.

    (g)  SEVERABILITY.  In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

    (h)  COUNTERPARTS.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

7

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Employee has executed and delivered
this Agreement as of the date first written above.

    Company:   TICKETMASTER ONLINE-
CITYSEARCH, INC.
 
 
 
 
 
 
         

--------------------------------------------------------------------------------

By:         Title:
  

--------------------------------------------------------------------------------


 
 
Employee:
 


--------------------------------------------------------------------------------

Bradley K. Serwin

8

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
RECITALS
AGREEMENTS
